Order entered November 6, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01468-CR

                             CLARENCE RAY HINES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71067-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On August 10, 2015, we ordered the trial court to make findings regarding whether the

record could be supplemented with the jury charges and the jury’s verdicts on both

guilt/innocence and punishment. We have not received findings from the trial court. However,

on August 13, 2015, we received a supplemental clerk’s record with the jury charge and verdict

from the punishment phase and on November 4, 2015, we received a second supplemental

clerk’s record with the jury charges and verdicts from both the guilt and punishment phases.

Accordingly, the appeal may now proceed.

       Appellant’s brief is due within thirty days of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7, and to counsel for all parties.


                                                     /s/     ADA BROWN
                                                             JUSTICE